Exhibit 10.1

 

[Semtech Logo]

March 8, 2006

Mr. Mohan Maheswaran

[home address]



 

Re:

Employment Offer

Dear Mohan:

Thank you for your interest in joining Semtech Corporation (Company). This
letter sets forth the essential terms of our offer of employment to you.

1.

Position and Duties: You would be our Chief Executive Officer and President. In
this role, you would report to the Board of Directors of the Company (Board).
You would be expected to perform the normal executive duties and
responsibilities associated with this position, and to comply with all lawful
and reasonable orders given to you from time to time by the Board. Further, you
would join the Board immediately and be nominated to stand for election as a
Director at the Company’s next annual meeting of shareholders to be held on June
15, 2006. You would not receive any fees or additional compensation for
attending Board or Board committee meetings or otherwise serving as a Board
member (Director).

2.

Start Date: We would like you to start in this position as soon as all of the
conditions for employment detailed below have been satisfied. Based on our most
recent conversations, you will report for work at the Company’s headquarters in
Camarillo, California on April 3, 2006 (Start Date).

3.

Conditions. This offer, and any employment pursuant to this offer, is
conditioned on the following:

 

(a)

Proof of Right to Work. As required by law, your ability to provide satisfactory
documentary proof of your identity and eligibility for employment in the United
States prior to the date you commence working for the Company.

 

(b)

Proprietary Agreements. Your signed agreement to, and ongoing compliance with,
the terms of our (a) Policy Regarding Confidential Information and Insider
Trading for All Employees, (b) Invention Assignment & Secrecy Agreement, and (c)
Employee Confidentiality Agreement and Proprietary Rights Assignment (except
that Section 3 of such agreement would not apply to communications with Company

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 2

 

personnel who need to know such information in connection with their work for
the Company) (Proprietary Agreements), which are standard agreements signed by
all employees of the Company.

 

(c)

Arbitration Agreement. Your signed agreement to our standard Employee
Acknowledgement and Agreement that indicates receipt of the Employee Handbook
and provides for arbitration of any disputes related to this offer and your
employment.

 

(d)

Drug Test. Your successfully passing a pre-employment drug screen. In
anticipation of your favorable reply to this offer, we have enclosed a chain of
custody form which you should take with you to one of the drug screen clinics
listed.

 

(e)

Background Check. Your successfully passing a background check, and verification
of your education, job history, and references.

 

(f)

Signed Offer Letter. Your return of the enclosed copy of this letter, after
being signed by you without modification. By signing and accepting this offer,
you represent and warrant that you are not subject to any pre-existing
contractual or other legal obligation with any person, company, or business
enterprise that may be an impediment to your employment with, or your providing
services to, the Company, as its employee.

4.

Equity Award Grants: The Company would award you the following equity awards on
the Start Date:

 

(a)

Restricted Stock. You would receive a restricted stock award for 100,000 shares
of the Company’s common stock (Shares). 25% of the covered Shares would vest on
the first anniversary of your Start Date, with 1/16th of the total covered
Shares vesting on the first business day of the 8th week of each fiscal quarter
thereafter (so that all of the Shares shall be 100% vested approximately four
years after the grant date), and to satisfy your federal and state income and
payroll tax liabilities with respect to such vesting, the Company will retain a
number of Shares which have a fair market value equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal
and state income tax and payroll tax purposes that are applicable to such
supplemental taxable income.

 

(b)

Stock Option. You would be granted a non-qualified stock option to purchase
250,000 Shares. The exercise price would equal the fair market value of the
Shares on the trading date preceding the Start Date. 25% of the Shares subject
to the option would vest on each of the first four annual anniversaries of your
Start Date. The option would have a 6 year term,

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 3

 

and the vested portion of the option would be exercisable for 90 days following
termination of your employment.

 

(c)

Performance-Based Stock Option. You would be granted a second non-qualified
stock option to purchase up to 250,000 Shares. The exercise price would equal
the fair market value of the Shares on the trading date preceding the Start
Date. The option would have a six year term, and be subject to vesting on each
of the first six annual anniversaries of your Start Date based on annual EPS (as
defined below) growth as compared to annual EPS growth of a peer group. EPS for
purposes of this subsection (c) means GAAP earnings adjusted to exclude (i)
charges and credits under FAS 123R, and (ii) any extraordinary non-recurring
items described in Accounting Principles Board Opinion No. 30, with the result
divided by the number of shares used in the GAAP fully diluted EPS calculation;
provided, however, that if the information regarding charges and credits under
FAS 123R is not available for any member of the peer group, then the
Compensation Committee, after consultation with you, will make appropriate
adjustments. More specifically:

The peer group initially would be Linear Technology Corp (LLTC), Maxim
Integrated Products, Inc (MXIM), Intersil Corp (ISIL), Analog Devices, Inc
(ADI), Micrel Inc (MCRL), National Semiconductor Corp (NSM), and Texas
Instruments, Inc (TXN). The annual EPS growth would be measured, as of each
vesting date, as of the most recently completed four quarters for which the peer
group companies had publicly disclosed their audited financial statements. The
peer group is subject to annual review and modification by the Compensation
Committee.

No Share would vest in any year for which the annual EPS growth is below the
peer group average.

25% of the Shares originally subject to the option would vest if the Company’s
annual EPS growth equals the annual peer index average, with linear
interpolation to a maximum of 50% of the Shares vesting if the Company’s annual
EPS growth ranks first among the peer group.

For example, on a vesting date, if the peer index average is 10% and the
Company’s annual EPS growth is 12% and the #1 rank in the peer index is 20%
annual EPS growth, then 75,000 Shares subject to the option would vest on such
vesting date (with the 75,000 number to be adjusted appropriately for any stock
splits or similar changes in the Company’s capitalization effected without
receipt of consideration). To the extent Shares did not vest on any vesting date
because the target described above was not achieved, such Shares would vest on
future vesting dates if the targets are then achieved (not to exceed 50% of the
Shares on any vesting date).

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 4

 

 

The vested portion of the option would be exercisable for 90 days following
termination of your employment.

Subject to Section 15, your equity awards would vest as described above only if
you are employed by the Company through the vesting date in question. The
restricted stock and options would have such other terms as the Company
determines to be appropriate, as set forth in your formal restricted stock
agreement and stock option award agreements (Award Agreements).

5.

Future Equity Awards. Beginning August 2007 and each August thereafter, you
would be eligible for additional performance-based stock options and/or other
equity awards, as determined by the Compensation Committee in its sole
discretion.

6.

Base Salary: You would be paid an annual base salary of $400,000, with the
actual amount prorated for the actual period of employment and payable in equal
installments in accordance with the Company’s normal payroll practices, subject
to appropriate deductions and withholding. Your base salary would be reviewed by
the Compensation Committee at least annually and may be increased from time to
time.

7.

Annual Bonus: You would be entitled to participate in the Company’s Cash
Incentive Bonus Plan that awards bonuses based on a combination of individual
performance and corporate performance. Your annual target bonus would be 125% of
your base salary. This target amount could be earned if the Company achieves its
Corporate EBIT Plan target (which number for fiscal year 2007 has been disclosed
to you) and you accomplish other objectives as established under the plan. Your
actual bonus may be more (up to 200% of your base salary) if the Company
achieves its Corporate EBIT Stretch Plan target (which number for fiscal year
2007 has been disclosed to you) and your personal objectives are achieved, or
less than this target amount if the Corporate EBIT Plan target is not achieved
and/or some of your personal objectives are not achieved.

For the 2007 fiscal year, the Company would guarantee a minimum payout of 50% of
your base salary, prorated to reflect the number of months you were employed
with the Company during such year. Except as provided in Section 15, no bonus
would be payable if your employment terminates or you resign prior to payment of
the bonus.

8.

Deferred Compensation Plan: You would be eligible to participate in the Semtech
Executive Compensation Plan, a non-qualified deferred compensation plan. You
would be able to contribute up to 100% of your base salary, and the Company
would fully match the first 20% of your contributions.

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 5

 

 

9.

Auto Allowance: You would be given $637.50 per month auto allowance. You also
would be reimbursed for actual gasoline expenses as shown by receipts.

10.

Vacation: You would be entitled to 4 weeks of paid vacation for each full fiscal
year of employment, prorated for any employment period that is less than one
full fiscal year. Such vacation time would accrue in accordance with the
Company’s vacation policy, as amended from time to time.

11.

Expenses: You would be reimbursed for all reasonable and necessary business
expenses incurred by you in the performance of your duties and for which
reimbursement is requested in accordance with the Company’s applicable
procedures and policies, as amended from time to time.

12.

Benefits: You also would be entitled to participate in broad-based benefit plans
and programs generally available to the Company’s salaried employees, including
401(k) plan, medical, dental, disability, and life insurance, subject to the
terms of the respective plan or program as may be amended from time to time,
which may include limitations, restrictions or conditions applicable to senior
executives generally.

13.

Relocation Assistance: You would be reimbursed for your documented reasonable
and customary relocation and transition expenses, which include:

 

•

reasonable travel expenses for you and your immediate family for up to two
house-hunting and relocation trips,

 

•

temporary housing for up to 6 months,

 

•

your weekly air fare for travel between Burbank airport and San Jose airport for
up to 6 months,

 

•

expenses for the packing and shipment of your household goods and autos
(excluding planes, boats, and livestock),

 

•

reasonable relocation travel by your immediate family, and

 

•

the transaction costs (such as closing costs, inspections, title insurance,
legal expenses, brokerage and related fees) you incur for selling your present
primary residence and purchasing a new primary residence within daily commuting
distance of the Company’s Camarillo headquarters.

You would be grossed-up to offset your tax liability for any imputed income
related to such reimbursements.

If you voluntarily resign other than for Good Reason within 2 years of your
Start Date, you would be required to reimburse the Company, within 60 days of
your last day of employment, for 1/24 of these relocation expenses and gross-up

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 6

 

payment for each full calendar month less than 24 months that you were not
employed by the Company.

14.

At-Will Employment: You would be an at-will employee of the Company. You would
have the right to terminate your employment at any time, for any reason or for
no reason, as does the Company. This at-will employment relationship cannot be
changed except in writing authorized by, and signed on behalf of, the Board.

15.

Termination of Employment: Immediately on the termination of your employment for
any reason, you would return promptly to the Company any property in your
possession that is owned by the Company, including, without limitation, cell
phone, computer, files, and keys. You also agree to resign from all positions
and offices within the Company and its affiliates, including Director. Except as
provided below, you would not be entitled to any severance benefits on the
termination of your employment.

You acknowledge and agree that the severance payments and benefits described
below in subsection (a) and (b) would be contingent on your execution of a
release agreement, substantially in the form attached hereto as Exhibit A (and
revised, as determined to be appropriate by the Company, to reflect changes in
the law to ensure the enforceability of such agreement). Further, you
acknowledge and agree that the severance payments and benefits described in
subsection (a) below are contingent upon your compliance with the covenant
described in subsection (c) below.

 

(a)

Termination Other than for Cause or a Good Reason Resignation. If the Company
terminates your employment other than for Cause (as defined below), death or
disability, or you resign for Good Reason (as defined below) within 30 days
following the occurrence of any of the events constituting a Good Reason event,
you would receive:

 

(i)

12 months of base salary, payable in accordance with the Company’s established
payroll schedule but no less often than in monthly installments,

 

(ii)

12 months of medical, dental, life, and long-term disability insurance at the
same coverage levels and on the same terms as on your termination date, to the
extent it is possible to maintain such coverage, or an after-tax cash equivalent
if it is not possible to maintain the coverage. Such coverage would cease
immediately if you become covered by another plan or insurance that offers such
benefits, whether or not comparable, and

 

(iii)

To the extent not already vested, an additional 25% of the equity awards granted
on your Start Date would become fully vested,

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 7

 

with the options vesting under this provision remaining exercisable for 90 days
following your termination.

For purposes of this offer letter, “Cause” means (1) an act of personal
dishonesty taken by you in connection with your responsibilities as an employee
which is intended to result in a substantial personal benefit to you, your
family or your affiliates (as defined as any entity in which you or your family
member has a substantial beneficial interest), (2) your conviction of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony (other than traffic related offenses not involving serious bodily
injury), (3) an act by you which constitutes willful misconduct or gross
negligence and is materially injurious, or reasonably expected to result in
material injury, to the Company, (4) your willful failure to follow the lawful
directives of the Board that are consistent with your position and duties, or
(5) your material breach of the Code of Conduct, which, for any breach that can
be cured going forward, is not cured by you within 15 calendar days after
your receipt of written notice from the Company specifying the nature of your
purported material breach.

For purposes of this offer letter, “Good Reason” means, without your express,
written consent (A) a significant reduction of your duties, title, position or
responsibilities relative to your duties, title, position or responsibilities in
effect immediately prior to such reduction; (B) a reduction by the Company of
your base salary or target bonus as in effect immediately prior to such
reduction, unless such reduction is part of an across-the-board reduction in the
salary level of all other executive officers of the Company by the same
percentage amount; (C) your relocation to a facility or a location more than
thirty-five (35) miles from the Company’s current headquarters location; or (D)
the Company fails to nominate you to stand for election as a Director at the
Company’s next annual meeting of shareholders to be held on June 15, 2006 or for
subsequent re-election for so long as you are the Company’s Chief Executive
Officer and an incumbent Director, unless such nomination is prohibited by law
or by any listing standard applicable to the Company.

 

(b)

Termination following a Change in Control. If within 12 months following a
Change in Control (as defined in the Company’s Long-Term Stock Incentive Plan),
the Company terminates your employment other than for Cause, death, or
disability, or you resign for Good Reason within 30 days following occurrence of
any of the events constituting a Good Reason event, you would receive:

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 8

 

 

 

(i)

A bonus for the fiscal year of termination equal to your target bonus, pro-rated
from the beginning of the fiscal year to the date of termination,

 

(ii)

2 times your base salary and 2 times your target bonus (payable in a lump sum
within 15 days following your 7-month anniversary of the termination of your
employment, if such delay is required pursuant to Internal Revenue Code Section
409A and the Treasury Regulations promulgated thereunder),

 

(iii)

24 months of medical, dental, life, and long-term disability insurance at the
same coverage levels and on the same terms as on your termination date, to the
extent it is possible to maintain such coverage, or an after-tax cash equivalent
if it is not possible to maintain the coverage. Such coverage would cease
immediately if you become covered by another plan or insurance that offers such
benefits, whether or not comparable,

 

(iv)

To the extent not already vested, the equity awards granted on your Start Date
would become fully vested and the options vesting under this provision would
remain exercisable for 90 days following your termination. Equity awards granted
subsequent to your Start Date would be subject to the change in control
provisions of the plans and agreements under which they are issued.

 

(v)

If applicable, the Gross-Up Payment described in Exhibit B.

 

(c)

Restrictive Covenant. You agree that eligibility for the severance payments and
other benefits under Section 15(a) are contingent on your agreement and
compliance with the requirement that for a period of one year you do not accept
employment nor an engagement as a consultant with a competitor (including
Intersil Corporation, International Rectifier Corporation, Maxim Integrated
Products, Analog Devices, Inc., Linear Technology Corporation, National
Semi-Conductor Company, Micrel, Inc., Texas Instruments, Inc., any other company
in the peer group of competitors used in connection with performance
based-options issued to you by the Company, and any other company that designs
or sells integrated circuits for the end market applications in which the
Company’s products are used), where such position is comparable to the position
you held with the Company and where you cannot reasonably satisfy the Company
that the new employer is prepared to (or such employer does not take adequate
steps to) preclude and to prevent disclosure of the Company’s confidential
information.

 

 


--------------------------------------------------------------------------------

Mohan Maheswaran

March 8, 2006

Page 9

 

 

You acknowledge and agree that the provisions of this Section 15(c) are
reasonable and necessary to protect the confidential and proprietary information
of the Company and that the restrictions contained herein do not restrain you
from engaging in an entire business or profession but only from engaging in a
narrow and specific subset of activities. You also acknowledge and agree that
absent the promises and representations made by you in this subsection (c), the
Company would not agree to provide you the benefits described in subsection (a).

If you accept employment or a consulting relationship with a competitor as
described above, no further payments or eligibility for benefits continuation
would be available to you as of the date you commence such employment or
consulting.

16.

Attorney’s Fees. You would be reimbursed up to $15,000 for all reasonable legal
fees you incur in connection with the negotiation of this offer letter, subject
to your proper accounting of such expenses and so long as you execute the offer
letter.

17.

Miscellaneous: No other promises or representations have been made to you and
this offer letter supersedes all prior oral and written communications between
you and the Company.

There may be an interim period between the time that you accept employment with
us and the time you leave your present employer. It is essential that you not
disclose any of your present employer's trade secrets or confidential or
proprietary information to us during this interim period or at any time
thereafter, and that you do nothing to impair the quality and loyalty of your
service to your present employer during the interim period. It is also important
that you advise us of any continuing obligations you have to your employer so
that we may support you in your compliance efforts.

If this offer of employment is acceptable to you, please sign and date below and
mail the original back to me for my receipt by March 10, 2006.

Very truly yours,

 

              /s/ John D. Poe                                  

John D. Poe, Acting Chief Executive Officer

 

I ACCEPT EMPLOYMENT ON THESE TERMS.

   /s/ Mohan Maheswaran            

Dated: March 12, 2006

Mohan Maheswaran

 

 


--------------------------------------------------------------------------------

Exhibit 10.1

 

 

[Semtech logo]

 

EXHIBIT A

FORM OF RELEASE

 

Date

 

Mohan Maheswaran

Address

 

Re: Termination of Employment - Agreement and Release

 

Dear Mohan:

 

This letter agreement (“Agreement”) presents the terms, conditions,
understandings, and agreements reached between me, Mohan Maheswaran, and Semtech
regarding resolution, settlement and release of any disputes or claims I may
have arising from my employment by Semtech, including any matters related to the
termination of my employment.

 

I acknowledge that I have the opportunity, should I desire, to consult with an
attorney of my choice prior to executing this Agreement.

 

In consideration of the respective promises, releases, and commitments stated in
this Agreement, Semtech and I (collectively referred to as “the Parties”) agree
as follows:

 

1.           Release from Responsibilities/Termination. I am relieved of my
responsibilities to and with Semtech effective _________________ (“Notice Date”
or “last date of active employment). Under this Agreement, I will remain an
employee of Semtech until _________ (___ weeks) at which time my employment with
Semtech will terminate (“Termination Date”).

 

2.

Benefits

(a)         In General. Semtech promises that I will receive the amount and
benefits set forth in this Section that are conditioned on my execution of this
Agreement, 75% of

 

 

Initialed

 

 

Employee

 

Company

 

                                          
                                                     

 


--------------------------------------------------------------------------------

 

which are being paid to induce me to release any claims I may have under the Age
Discrimination in Employment Act (“ADEA”). I may revoke the release of ADEA
Causes of Action in Section 3(a) of this Agreement within 7 days after I sign
it, in which case I will not receive the amounts or benefits that are being paid
to me for my release of ADEA Causes of Action, and my release of ADEA Causes of
Action will not go into effect. I acknowledge that my release of ADEA Causes of
Action under that section constitutes an entirely separate agreement from the
balance of this Agreement. Because my release of ADEA Causes of Action is
separate, if I revoke my release of ADEA Causes of Action, I understand that I
will not be revoking my release of any Claims (as defined in Section 2(c)) or
any other part of this Agreement, which will remain in effect.

(b)         Pre-Termination Compensation. I will continue to receive any present
salary on my regular paydays, through the Termination Date. Immediately
following the Termination Date, I will receive cash in lieu of any unused
vacation days I may then have.

(c)          Consideration. In exchange for this Agreement, I will receive the
following payments and benefits as provided in [Section 15(a) or (b)] of that
certain Offer Letter, dated as of _________, 2006 (“Offer Letter”: [specifically
describe the payments and benefits herein including treatment of equity awards].
These payments and benefits will be paid to me if I re-execute this Agreement
during the 15-day period beginning on the day after the Termination Date. I
agree that my re-execution of this Agreement shall update this Agreement to
reflect any Claims (as defined in Section 3) that I may have accrued since I
first executed this Agreement. If I do not satisfy this re-execution
requirement, the amount I will be paid shall be reduced to $1000.

(d)         Compensation and Benefit Plans. I will cease to be eligible to
participate under any stock option, bonus, incentive compensation, commission,
medical, dental, life insurance, retirement, and other compensation or benefit
plans of Semtech or any affiliate following my termination of employment.
Thereafter, I will have no rights under any of those plans, except as follows:

(i)        Group Insurance. I will have any legally-mandated rights, if any, to
COBRA continuation coverage as to any Company-provided medical, dental, or
vision plan in which I participate. In addition, I shall be entitled to the
group insurance benefits prescribed in [Section 15(a)(ii) or (b)(iii)] of the
Offer Letter, which reads: [insert language]

(ii)       Qualified and Non-Qualified Plan Retirement Benefits. I will retain
any vested benefits under all qualified and non-qualified retirement plans of
Semtech, and all rights associated with such benefits, as determined under the
official terms of those plans.

(iii)      Equity Awards. my restricted stock and stock options shall vest in
accordance with their written terms and, in the case of stock options, be
exercisable in accordance with their written terms.

(iv)      Indemnity and D&O Insurance. I will continue to be covered by (a) the
terms and conditions of the Indemnity Agreement entered into between Semtech and
me on [DATE] (the “Indemnity Agreement”) and (b) the terms of Semtech’s D&O
insurance policy for claims against me that arise out of matters or events that
occurred prior to the Termination Date.

Payment made under this Agreement will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.

 

 

Initialed

 

 

Employee

 

Company

 

 

A2

 


--------------------------------------------------------------------------------

 

 

 

3.

Complete Release.

(a)         Release of ADEA Causes of Action. I irrevocably and unconditionally
release all claims that I may now have against the Released Parties listed in
Section 3(e) under the ADEA, which prohibits age discrimination in employment
(ADEA Causes of Action).

(b)         Release of Claims Other Than ADEA Causes of Action. I irrevocably
and unconditionally release all claims described in Section 3(c) that I may now
have against the Released Parties listed in Section 3(e).

(c)          Claims Released. The claims I am releasing under Section 3(b)
include all known and unknown claims, promises, causes of action, or similar
rights of any type that I presently may have (“Claims”) with respect to any
Released Party listed in Section 3(e). I understand that the term “Claims” does
not include any ADEA Causes of Action. I understand that the Claims I am
releasing might arise under many different foreign, domestic, national, state,
or local laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as the following:

(i)        Anti-discrimination statutes (other than the ADEA), such as Executive
Order 11,141, which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, and Executive Order 11,246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state, or local laws
prohibiting discrimination, such as the California Fair Employment and Housing
Act, which prohibits discrimination in employment based on actual or perceived
race, religion, color, national origin, ancestry, physical or mental disability,
medical condition, marital status, sex, age, sexual orientation, or association
with a person who has, or is perceived to have, any of those characteristics.

(ii)       Federal employment statutes, such as the WARN Act, which requires
that advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.

(iii)      Other laws, such as any federal, state, or local laws restricting an
employer’s right to terminate employees, or otherwise regulating employment; any
federal, state, or local law enforcing express or implied employment contracts
or requiring an employer to deal with employees fairly or in good faith; any
other federal, state, or local laws providing recourse for alleged wrongful
discharge, tort, physical or personal injury, emotional distress, fraud,
negligent misrepresentation, defamation, and similar or related claims, and any
other law, such as California Labor Code Section 200 et seq., relating to
salary, commission, compensation, benefits, and other matters, any applicable
California Industrial Welfare Commission order.

(iv)      Examples of released Claims include, but are not limited to the
following (except to the extent explicitly preserved by Section 2 or 3(a) of
this Agreement): (i) Claims that in any way relate to or arose during my
employment with Semtech, or the termination of that employment, such as Claims
for compensation, bonuses, commissions, lost wages, or unused accrued vacation
or sick pay; (ii) Claims that in any way relate to the design or

 

Initialed

 

 

Employee

 

Company

 

 

A3

 


--------------------------------------------------------------------------------

 

administration of any employee benefit program; (iii) Claims that have
irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits; or (iv) any Claims to
attorneys’ fees or other indemnities (such as under the Civil Rights Attorneys’
Fees Act), with respect to Claims I am releasing.

(d)         Unknown Claims and ADEA Causes of Action: I understand that I am
releasing Claims and ADEA Causes of Action that I may not know about. That is my
knowing and voluntary intent even though I recognize that someday I might regret
having signed this Agreement. Nevertheless, I am assuming that risk and I agree
that this Agreement shall remain effective in all respects in any such case. I
expressly waive all rights I might have under any law that is intended to
protect me from waiving unknown claims, such as California Civil Code Section
1542. I understand the significance of doing so. California Civil Code Section
1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(e)         Released Parties: The Released Parties are Semtech, all current and
former parents, subsidiaries, related companies, partnerships, or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors.

(f)          Claims Not Released: It is my intention to release all Claims and
ADEA Causes of Action that I may have. Notwithstanding the previous sentence,
Semtech and I agree that this Agreement does not release my rights to enforce
this Agreement, such as Semtech’s obligation to make the payments and provide
the benefits described in Section 2. Moreover, I understand that this Agreement
does not release claims that cannot be released as a matter of law. For example,
this Agreement does not release the following types of claims to the extent that
they cannot be released as a matter of law: claims under the Family Medical
Leave Act, the Fair Labor Standards Act of 1938, the California Workers’
Compensation Act, the California Family Rights Act, and Division 3, Article 2 of
the California Labor Code. In determining whether this Agreement provided me
with adequate consideration, I assumed that I was releasing all such Claims and
ADEA Causes of Action, including those that cannot be released as a matter of
law. Based on that assumption, I determined that I was receiving sufficient
consideration to induce me to release such Claims and ADEA Causes of Action.
Accordingly, I promise never to assert that this Agreement was not knowing and
voluntary because I did not know which Claims or ADEA Causes of Action I could
not lawfully release. In order to effectuate my intent to release all Claims and
ADEA Causes of Action, I agree that if I am ever awarded any amount with respect
to a Claim or ADEA Cause of Action against a Released Party that is not
extinguished by this Agreement, everything paid to me under Section 2 shall be
applied to satisfy any such Claim or ADEA Cause of Action.

 

 

Initialed

 

 

Employee

 

Company

 

 

A4

 


--------------------------------------------------------------------------------

 

 

 

4.

Promises.

(a)         Employment Termination: I agree that my employment with Semtech and
its affiliates will end on the Termination Date. Between now and the Termination
Date, I agree that no changes to my job duties shall constitute Good Reason
under my Offer Letter. No one has represented to me that Semtech or its
affiliates will ever seek to rehire me and, except to the extent that their duly
authorized officers personally ask me to do so, I will not seek employment with
them. Semtech and I acknowledge that I have [voluntarily resigned for Good
Reason/been terminated without Cause, as such terms are defined in the Offer
Letter].

(b)         Pursuit of Claims: Except as specifically identified above my
signature at the end of this Agreement, I have not filed, initiated, or
prosecuted (or caused to be filed, initiated, or prosecuted) any lawsuit,
complaint, charge, action, compliance review, investigation, or proceeding with
respect to any Claim this Agreement purports to waive, and I promise never to do
so in the future, whether as a named plaintiff, class member, or otherwise. I
promise to request any administrative agency or other body assuming jurisdiction
of any such lawsuit, etc. to withdraw from the matter or dismiss it with
prejudice. However, the two preceding sentences shall not preclude me from
filing or prosecuting a charge with any administrative agency with respect to
any such Claim as long as I do not seek any damages, remedies, or other relief
for myself personally, which I promise not to do, and any right to which I
hereby waive. If I am ever awarded or recover any amount as to a Claim I have
purported to waive in this Agreement, I agree that the amount of the award or
recovery shall be reduced by the amounts I was paid under this Agreement,
increased appropriately for the time value of money, using an interest rate of 8
percent per annum. To the extent such a setoff is not effected, I promise to
pay, or assign to Semtech my right to receive, the amount that should have been
set off. I promise never directly or indirectly to bring or participate in an
action against any Released Party under California Business & Professions Code
Section 17200 or under any other unfair competition law of any jurisdiction.
This subsection shall not prohibit me from challenging the validity of the ADEA
Causes of Action released in Section 3(a) of this Agreement.

 

(c)

Return of Property and Company Debts.

(i)        I agree to provide Semtech, or assist Semtech in retrieving, all
information, records, or other materials belonging or relating to Semtech or my
services with Semtech, in whatever recorded or retrievable form, which are or
have been in my possession or control in connection with my employment by
Semtech. I agree to return all keys to Semtech files, desks, etc., in my
possession, and disclosure to Semtech of all computer or other electronic
storage system passwords, access codes, or other electronic "keys." I agree that
I will not remove from Semtech nor retain any document, file, electronic record,
or other item containing, in whole or in part, any confidential or proprietary
information of Semtech of which I gained knowledge or to which I gained access
during my employment.

(ii)       Additionally, I agree that I will not remove from Semtech nor retain
under my control, directly or indirectly, in whole or in part, any software
program, development tool, design aid, or any other item, asset, or property
owned, licensed, or utilized by Semtech. I acknowledge that I may be personally
liable to the applicable owner for any misuse or misappropriation by me of any
such program, tool, aid, or item, to the extent the owner claims for itself
intellectual property or other rights in the item. I acknowledge that I have
returned to Semtech any and all such items which may have been previously used
by me in any off site or remote office or work location. The first sentence of
this paragraph in no way prohibits me from securing, in my own name and for my
own account, any such commercially available program, tool, aid, or item
directly from the owner for my own use.

 

 

Initialed

 

 

Employee

 

Company

 

 

A5

 


--------------------------------------------------------------------------------

 

(iii)      By my last day of work, I will have cleared all expense accounts,
repaid everything I owe to Semtech or any Released Party, paid all amounts I owe
on Semtech-provided credit cards or accounts (such as cell phone accounts), and
canceled or personally assumed any such credit cards or accounts.

(d)         Ownership of Claims and ADEA Causes of Action. I have not assigned
or transferred any Claim or ADEA Cause of Action I am purporting to release, nor
have I attempted to do so.

(e)         Nonadmission of Liability: I agree not to assert that this Agreement
is an admission of wrongdoing and I acknowledge that the Released Parties do not
believe or admit that any of them has done anything wrong.

(f)          No Disparagement or Harm: I agree not to denigrate or otherwise
disparage Semtech, any other Released Party, or any of Semtech’s products,
processes, experiments, policies, practices, standards of business conduct, or
areas or techniques of research, and Semtech agrees that none of its officers or
members of its Board of Directors shall denigrate or otherwise disparage me.
However, nothing in this subsection (f) shall prohibit me from complying with
any lawful subpoena or court order or taking any other actions affirmatively
authorized by law. I agree not to incur any expenses, obligations, or
liabilities on behalf of Semtech.

(g)         Existing Obligations Continue: I agree to remain bound by any
Company or Company affiliate agreement or policy relating to confidential
information, invention, nonsolicitation, noncompetition, or similar matters to
which I am now subject.

(h)         Implementation: I agree to sign any documents and do anything else
that in the future is needed to implement this Agreement.

(i)           Other Representations: In addition to my other representations in
this Agreement, I have made the following representations to Semtech, on which I
acknowledge it also has relied in entering into this Agreement with me:

(i)        There Have Been No Wrongful Acts: I have not suffered any
discrimination on account of my age, sex, race, national origin, marital status,
sexual orientation, or any other protected status, and none of these ever has
been an adverse factor used against me by any Released Party. I have not
suffered any job-related wrongs or injuries for which I might still be entitled
to compensation or relief, such as an injury for which I might receive a
workers’ compensation award in the future or a violation of my rights under the
California Family Rights Act, or the Family Medical Leave Act. I already have
been paid all wages, commissions, compensation, benefits, and other amounts that
any Released Party has ever owed I, except for unpaid amounts or benefits
expressly payable under the terms of this Agreement or not released hereunder.

(ii)       My Factual Allegations Were Truthful: To the best of my knowledge,
all of the factual allegations I made that induced Semtech to enter into this
Agreement are true in all material respects.

(iii)      ADEA Release Requirements Have Been Satisfied: I understand that this
Agreement had to meet certain requirements to validly release any ADEA Causes of
Action I might have had, and I represent that all such requirements were
satisfied. (These requirements are that (1) my entering into this agreement had
to be knowing and

 

Initialed

 

 

Employee

 

Company

 

 

A6

 


--------------------------------------------------------------------------------

 

voluntary (i.e., free from fraud, duress, coercion, or mistake of fact);
(2) this agreement had to be in writing and be understandable; (3) it had to
explicitly waive current ADEA Causes of Action; (4) it could not have waived
future ADEA Causes of Action; (5) it must have been paid for with something to
which I was not already entitled; (6) Semtech had to advise me in writing to
consult an attorney; (7) Semtech normally had to give me at least 21 days in
which to consider my ADEA release; and (8) Semtech normally had to give me at
least 7 days within which to revoke my ADEA release after signing it.) I further
understand that if I had executed this Agreement in connection with an
employment termination program, I would have been entitled to more time to
consider this Agreement and to information about other persons selected or
eligible for the program under which I was terminated; I represent that all
factual or legal questions I had about whether I was terminated pursuant to an
employment termination program were answered satisfactorily and that I was not
terminated pursuant to such a program.

(j)           False Claims Representations and Promises: I have disclosed to
Semtech any information I have concerning any conduct involving Semtech or any
affiliate that I have any reason to believe may be unlawful or that involves any
false claims to the United States. I promise to cooperate fully in any
investigation Semtech or any affiliate undertakes into matters occurring during
my employment with Semtech or any affiliate. I understand that nothing in this
Agreement prevents my from cooperating with any U.S. government investigation.
In addition, to the fullest extent permitted by law, I hereby irrevocably assign
to the U.S. government any right I might have to any proceeds or awards in
connection with any false claims proceedings against Semtech or any affiliate.

(k)          Cooperation Required: I agree that, as requested by Semtech, I will
fully cooperate with Semtech or any affiliate in effecting a smooth transition
of my responsibilities to others. I also agree to make myself available upon
reasonable advance notice to meet with Semtech or its representative to provide
any facts or other information I may have regarding any matter related to my
duties while employed by Semtech.

(l)           Non-Solicitation. I agree that, for a period of twenty four months
following my Notice Date, I shall not, in any capacity, induce or solicit, or
attempt to induce or solicit, or cause any other person, business or entity to
induce or solicit, any person who at the time of such inducement or solicitation
is an employee of Semtech, to perform work or services in any capacity for any
other person or entity other than Semtech; or otherwise solicit, offer to employ
or retain, or aid another in similar actions, any then current employee of
Semtech; provided, however, that I shall be permitted to solicit my personal
assistant to continue to work for me or my successor employer.

(m)        This Release to be Kept Confidential: Except with respect to
knowledge that is available from perusing Semtech’s publicly available filings,
I have not disclosed and will never disclose the underlying facts that led up to
the settlement evidenced by this Agreement, or the terms, amount, or existence
of that settlement or this Agreement, to anyone other than a member of my
immediate family or my attorney or other professional advisor and, even as to
such a person, only if the person agrees to honor this confidentiality
requirement. Such a person’s violation of this confidentiality requirement is to
be treated as a violation by me. This subsection does not prohibit disclosures
to the extent necessary legally to enforce this Agreement or to the extent
prohibited by law, nor does it prohibit disclosures to the extent otherwise
legally required (but only if I notify Semtech of a disclosure obligation or
request within 1 day after I learn of it and permit Semtech to take all steps it
deems to be appropriate to prevent or limit the required disclosure).

 

5.

Consequences of Violating Promises

 

 

Initialed

 

 

Employee

 

Company

 

 

A7

 


--------------------------------------------------------------------------------

 

(a)         General Consequences: In addition to any other remedies or relief
that may be available, Semtech and I agree to pay the other party’s attorneys’
fees (including in-house counsel costs) and damages the Released Parties or I,
respectively, may incur as a result of breaching a promise made in this
Agreement (such as by suing a Released Party over a released Claim or
disparaging me) or if any representation made in this Agreement was false when
made. We agree that the minimum damages for each breach will be a liquidated sum
equal to half of the attorneys’ fees each Released Party or me, as applicable,
incurs as a result of the breach, which is a reasonable estimate of the value of
the time the Released Party is likely to have to spend seeking a remedy for the
breach. I further agree that Semtech would be irreparably harmed by any actual
or threatened violation of Section 4 that involves Release-related disclosures
or disclosure or use of confidential information or trade secrets or
solicitation of employees, customers, or suppliers, and that Semtech will be
entitled to an injunction prohibiting me from committing any such violation.

(b)         Challenges to Validity: Should I attempt to challenge the
enforceability of the release of Claims in Section 3(b), I agree first (1) to
deliver a certified check to Semtech for all amounts I have received on account
of my release of Claims because I signed this Agreement, plus 8 percent interest
per annum, (2) to direct in writing that all future benefits or payments I am to
receive because I signed this Agreement be suspended, and (3) to invite Semtech
to cancel this Agreement. If Semtech accepts my offer, this Agreement will be
canceled. If it rejects my offer, Semtech will notify me and deposit the amount
I repaid, plus all suspended future benefits and payments, in an
interest-bearing account pending a determination of the enforceability of this
Agreement. If the release of Claims in Section 3(b) is determined to be
enforceable, Semtech is to pay me the amount in the account, less any amounts I
owe Semtech. If the release of Claims in Section 3(b) is determined to be
unenforceable, the amount credited to the account shall be paid to the entities
that paid the consideration for this Agreement in proportion to their payments,
and the suspension of future benefits or payments shall become permanent.

6.           Consideration of Release. I acknowledge that, before signing this
Agreement, I was given at least 21 days in which to consider this Agreement. I
waive any right I might have to additional time within which to consider this
Agreement. I further acknowledge that: (1) I took advantage of the time I was
given to consider this Agreement before signing it; (2) I carefully read this
Agreement; (3) I fully understand it; (4) I am entering into it voluntarily; (5)
I am receiving valuable consideration in exchange for my execution of this
Agreement that I would not otherwise be entitled to receive; and (6) Semtech, in
writing, encouraged I to discuss this Agreement with my attorney (at my own
expense) before signing it, and that I did so to the extent I deemed
appropriate.

 

7.           Authority. Semtech represents and warrants that the undersigned has
the authority to act on behalf of Semtech and to bind Semtech and all who may
claim through it to the terms and conditions of this Agreement. I represent and
warrant that I have the capacity to act on my own behalf and on behalf of all
who might claim through I to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

8.           No Representations. Each Party acknowledges that in deciding to
sign this Agreement, it has not relied upon any representations or statements
that are not specifically set forth in this Agreement.

 

 

Initialed

 

 

Employee

 

Company

 

 

A8

 


--------------------------------------------------------------------------------

 

9.           Severability.      In the event that any provision hereof becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision.

10.         Entire Agreement. This agreement represents the entire agreement and
understanding between Semtech and me concerning my employment with and
separation from Semtech, and supersedes and replaces any and all prior
agreements and understandings concerning my relationship with Semtech and my
compensation by Semtech, other than my Employee Confidentiality Agreement and
Proprietary Rights Agreement, my Invention Assignment and Secrecy Agreement, my
Policy Regarding Confidential Information and Insider Trading for All Employees,
and my Employee Acknowledgement and Agreement.

11.         No Oral Modification.     This agreement may only be amended in
writing, signed by me and an authorized representative of Semtech.

12.         Governing Law/Enforcement.     This agreement shall be governed by
the laws of the State of California. The Parties agree to resolve any claims
they may have with each other (except for claims for temporary restraining
orders or preliminary injunctions to aid in arbitration only) through final and
binding arbitration in accordance with my Employee Acknowledgement and
Agreement, which is incorporated by reference herein.

13.         Counterparts.    This agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

Initialed

 

 

Employee

 

Company

 

 

A9

 


--------------------------------------------------------------------------------

 

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISION
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS AND ADEA
CAUSES OF ACTION. IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL
CONSIDERATION PERIOD AFFORDED BY SECTION 6 AND YOU SHOULD CONSULT YOUR ATTORNEY.

The only lawsuits, charges, complaints, or claims I have filed to date relating
to my employment (including docket number and name) are: _______________________

_____________________________________________________________________. I agree
to cause the withdrawal or dismissal with prejudice of all of these matters, to
the extent still pending within 5 days after this Agreement becomes irrevocable,
and until such withdrawal or dismissal is accepted or ordered, no amounts
otherwise due I under this Agreement shall become payable.

Executed at _________, this _____ day of _____, 20___

________________________________________________

Employee

Executed at _________, this _____ day of _____, 20___

________________________________________________

Company

Re-executed after my __________________, 20__ Termination Date on this ____day
of ___________________, 20__.

__________________________________________________

Employee

 

 

Initialed

 

 

Employee

 

Company

 

 

A10

 


--------------------------------------------------------------------------------

 

 

STATEMENT OF COUNSEL

I represented Mohan Maheswaran (Employee) in negotiating the general release
(Release) dated [date] with Semtech Corporation (Company). I fully advised the
Employee of the scope, meaning, and legal effect of each provision contained in
the Release. The Employee acknowledged to me that the Employee carefully read
and fully understood all of the provisions of the Release, including the
provision by which the Employee released all of the Employee’s claims, both
known and unknown, against Semtech and all other related parties (Released
Parties).

I agree to be bound by any provisions in the Release relating to
confidentiality, nondisclosure, or the Employee’s or my attorney’s fees and
costs, to the same extent as if I, not the Employee, had executed that
agreement. Except to the extent otherwise explicitly provided for in the
Release, I agree that neither Semtech nor any of the Released Parties is
obligated to pay or will be paying any of those fees and costs, and I promise
never to seek to hold any of them liable for those fees and costs.

                                          
                                                         

[Attorney’s Name]

Date:                                           
                                             

 

 

Initialed

 

 

Employee

 

Company

 

 

A11

 


--------------------------------------------------------------------------------

Exhibit 10.1

 

 

EXHIBIT B

 

1.

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

1.1

Anything in this offer letter to the contrary notwithstanding, in the event it
shall be determined (as hereinafter provided) that any payment or distribution
by the Company to you or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 1.1) (Payment) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by you with
respect to such excise tax (such excise tax, together with any such interest and
penalties, being hereinafter collectively referred to as the Excise Tax), then
you shall be entitled to receive an additional payment (Gross-Up Payment) in an
amount such that after payment by you of all federal, state, and local taxes
(including any interest or penalties imposed with respect to such taxes)
including, without limitation, any income and employment taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax, imposed upon the
Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.

1.2

Subject to the provisions of Section 1.3 below, all determinations required to
be made under this Section 1, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company
principal outside accounting firm or another “Big Four” accounting firm selected
by the Company (Accounting Firm), which shall provide detailed supporting
calculations both to the Company and you within thirty (30) calendar days of the
receipt of notice from you that there has been a Payment, or such earlier time
as is requested by the Company (Determination). The Company and you shall each
provide the Accounting Firm access to and copies of any books, records and
documents related to the calculation of the Excise Tax and in the possession of
the Company or you, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 1.2. All fees charged by the Accounting Firm for its services
provided in connection with this Agreement shall be paid by the Company. If the
Accounting Firm determines that no Excise Tax is payable by you, it shall
furnish

 

 

                                                                           
                         

 


--------------------------------------------------------------------------------

 

you with a written opinion that failure to report the Excise Tax on your
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. The Determination by the Accounting Firm shall be
binding upon the Company and you. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the Determination, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 11.3 and you thereafter are required to make
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to you or for your benefit.

1.3

The federal, state and local income or other tax returns filed by you shall be
prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by you. You shall make
proper payment of the amount of any Excise Tax, and provide to the Company at
its request true and correct copies (with any amendments) of your federal income
tax return as filed with the Internal Revenue Service and corresponding state
and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Company,
evidencing such payment. If prior to the filing of your federal income tax
return, or corresponding state or local tax return, if relevant, the Accounting
Firm revises its prior Determination and provides you with written notice (which
shall satisfy the requirements of Section 1.2) that its prior Determination was
erroneous and setting forth its revised Determination, then within thirty (30)
calendar days (i) the Company shall pay you any resulting increase in the
Gross-Up Payment and (ii) you shall repay to the Company the amount of any
reduction in such Gross-Up Payment (net of any taxes payable by you with respect
to such amount).

You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable but no
later than twenty (20) business days after you are informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. You shall not pay such claim prior to
the expiration of the 30-day period following the date on which you give such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the Company notifies you
in writing prior to the expiration of such period that it desires to contest
such claim, you shall:

 

•

give the Company any information reasonably requested by the Company relating to
such claim,

 

 

 

B2

 


--------------------------------------------------------------------------------

 

 

•

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 

•

cooperate with the Company in good faith in order effectively to contest such
claim, and

 

•

permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties), and the fees of your
legal counsel, incurred in connection with such contest and shall indemnify and
hold you harmless, on an after-tax basis, for any Excise Tax or income or
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 11.3, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided further, that if the Company directs you to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to you on an interest-free basis and shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or income or employment tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further, that any extension of the statute of limitations relating
to payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and you
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority. If, after
your receipt of an amount advanced by the Company pursuant to the preceding
paragraph, you receive any refund with respect to such claim, then you shall
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after any taxes applicable thereto). If, after
your receipt of an amount advanced by the Company pursuant to the preceding
paragraph, a determination is

 

 

B3

 


--------------------------------------------------------------------------------

 

made that you shall not be entitled to any refund with respect to such claim and
the Company does not notify you in writing of its intent to contest such denial
or refund prior to the expiration of 30 calendar days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of any such advance shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid by the Company to the you pursuant to
this Section 1. To the extent such advance exceeds the amount of the Gross-Up
Payment paid by the Company to you after the offset provided by the previous
sentence, you shall repay the difference to the Company within thirty (30)
calendar days after such determination.

 

1.4

If you become entitled to receive a Gross-Up Payment in accordance with this
Section 1, the Company shall pay you the Gross-Up Payment within thirty (30)
calendar days after the determination of the amount thereof; provided, however,
that in no event shall payment of the Gross-Up Payment occur before the date of
your termination.

 

 

 

 

 

 

B4

 

 

 